DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The office action is in response to the Non-Final office action mailed on 09/15/2020. Claims 26-56 are cancelled.

Response to Arguments
	Applicant’s arguments, see pages 1-5, filed 10/09/2020, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stump (US 20140277664).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 13, 15-17, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikovsky et. al. (WO 2014141276, translated version is US 20160039120 used in the rejection) in view of Stump (US 20140277664) and further in view of Zhuo et. al. (US 6162849).

Regarding claim 1,  Dikovsky discloses a method of constructing a multi-material mold using additive manufacturing comprising  (abstract): defining a structure of said mold (Figure 6, mold -610,[0046]); within said structure defining at least two sub-regions (Figure 6, regions -612 and 614, [0046]), associating said sub- regions with respective specific materials and printing said sub-regions with said respective associated specific material (Figure 6-7, [0046]-[0047]); and printing said sub-regions with said respective associated specific material; a first of said two sub-regions comprises an internal sub-region that allows dissipation of heat accumulating during use of the mold, the associated first sub-region specific material being a heat conductive (Figure 6, [0047), portion -614 polymer is deposited); and the second of said two sub-regions comprises an embedded sub-region for conducting heat away from said internal sub-region allowing dissipation ([0046],  portion-612 conduct away heat from portion 614 ). 
Dikovsky did not teach specifically the heat sink sub region for conducting heat away.  In the same field of three dimensional printing, Stump discloses cooling channels in the injection mold being formed from 3D printing to conduct heat away ([0044]). Further, Stump teaches said specific material being a relatively non- conductive bulk mold material embedded with relatively heat-conductive material  ([0040], filler material for cooling consists of good thermal conductive and also incorporating collids which could be relatively non conductive). 
It would be obvious for one ordinary skilled in the art to combine the Dikovsky teaching of heat dissipation region with that of the cooling tube of Stump for the purpose of uniform heat dissipation during and after the injection molding process.
The above combination of Dikovsky and Stump did disclose that liquid photopolymer/polymer ink used in 3D printer ([0032], Stump)  but did not specifically disclose that the heat sink could be made of polymeric material.  Zhuo disclosed that injection moldable polymeric material which could be polymeric inks for heat sinks are used (col 1, line 23, line 29-34, col 2, line 6-8).  It would be obvious for one ordinary skilled in the art to combine the teaching of Dikovsky/ Stump with that of Zhuo for the purpose of for excellent heat conducting properties.
Regarding claim 4, Dikovsky discloses a sub-region resistant to abrasion, said specific material being an abrasion- resistant polymer ([0049],a third portion is deposited on portion-614 ); a sub-region resistant to breaking under process conditions, said specific material being a high toughness or high Tg polymer([0046]-[0047]);  a sub region of heat resisting material resistant to breakage, wherein said specific material comprises a combination of relatively heat conductive material and material being a high Tg or high HDT polymer ([0047]);   a sub region for sealing or release, said specific material being a flexible material (glue-616, [0048]. Dikovsky fails to disclose a region containing cooling tubes to allow the flow of a coolant. Stump discloses a module containing cooling tubes that allow flow of a coolant to conduct heat away ([0044]).
It would be obvious for one ordinary skilled in the art to combine the Dikovsky teaching of heat dissipation region with that of the cooling tube of Stump for the purpose of uniform heat dissipation during and after the injection molding process.

Regarding claim 5, Dikovsky discloses the technique used in the prior art to manufacture molds is three dimensional ink jet printing, hence the heat conductive polymer ink which are carbon based material is injected to form the portion-614 ([0012], [0048]).
Regarding claim 13, Dikovsky/Zhuo discloses the thermally conductive lines of thermally conductive material as discussed in the rejection of claim 1. Stump discloses the cooling tubes that allow flow of a coolant ([0054]).
Regarding claims 15, Dikovsky discloses a sealing/release zone with a rubbery material like glue ([0045]).
Regarding claims 16-17 Dikovsky discloses a sealing/release zone with a rubbery material like glue and to provide said mold with flexibility to release a formed product from the mold ([0045], [0047]).
Regarding claim 21, Dikovsky discloses determining a part of said mold suffering from most heat accumulation (portion-614 deposited inside the cavity of the mold facing the molten polymer injected to the mold) and printing the thermally conductive polymer layer ([0047]).  Further, Stump discloses cooling tube that allow flow of a coolant to conduct heat away ([0044]).
Regarding claim 24, Dikovsky discloses that the sealing area for adhesion between the first portion-612 and second portion-614 which has a rubbery material like super glue/epoxy ([0045]-[0047]).
Regarding claim 25, Dikovsky discloses that the lower ends of the first portion -612 accounts for the entire cross section of the mold [0054]. The first portion is made layer by layer with injecting polymer to form the entire first portion off the mold so the injection fill  area has larger space/length than the cross section which is the lower end of the first portion-612 ([0054]).
Further, Dikovsky did not specifically discloses injection filled areas with a thermal conductivity lower than the said mold.  However, Figure 6, in Dikovsky that the first portion -612 has larger injection filled areas than portion-614, injected with polymer.  Hence, the injected areas with the polymer has less thermal conductivity than the rest of the mold part-610.
Claim 18, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikovsky et. al. (WO 2014141276, translated version is US 20160039120 used in the rejection ) in view of Stump (US 20140277664) and Zhuo et. al. (US 6162849) as applied above in claim 15, further in view of Gasworth et. al. (US 20080265459).
Regarding claim 18, the combination applied above in claim 15 disclose abrasion resistant polymer used for coating a sub region but fails to disclose specifically that comprises a polymer containing silica. In the field of endeavor of in-mold coating Gasworth discloses an abrasion resistant layer with silicone coating ([0004]).
It would be obvious for one ordinary skilled in the art to combine the teaching applied in claim 15, with the abrasion layer coating of Gasworth for the purpose of uniform coating.
Regarding claims 22 the combination applied above in claim 1, discloses that printing an inner layer with a polymer ([0047], portion-614) and disclose the properties of the polymer being both abrasion resistant and a heat conductive polymer to allow injection molding ([0047]). 
Regarding claim 23, the combination applied above in claim 15 disclose abrasion resistant polymer but did not specifically disclose the polymer properties. Gasworth discloses that polymers used for molding could be silicone which is both ceramic and carbon based ([0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                          
/MARC C HOWELL/Primary Examiner, Art Unit 1774